       Case 2:12-cr-00082-APG-VCF Document 487 Filed 07/20/21 Page 1 of 3




 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     BENJAMIN F. J. NEMEC
 3   Assistant Federal Public Defender
     Nevada State Bar No. 14591
 4   411 E. Bonneville, Ste. 250
     Las Vegas, Nevada 89101
 5   (702) 388-6577/Phone
     Ben_Nemec@fd.org
 6
     Attorney for Vanessa Ruiz
 7
 8                       UNITED STATES DISTRICT COURT
 9
                                 DISTRICT OF NEVADA
10
11   UNITED STATES OF AMERICA,                       2:12-cr-00082-APG-VCF-7

12               Plaintiff,                          STIPULATION TO CONTINUE
                                                     REVOCATION HEARING
13         v.
                                                     (First Request)
14   VANESSA RUIZ,
15               Defendant.
16
17         IT IS HEREBY STIPULATED AND AGREED, by and between
18   Christopher Chiou, Acting United States Attorney, and Kimberly M. Frayn,
19
     Assistant United States Attorney, counsel for the United States of America, and
20
     Rene L. Valladares, Federal Public Defender, and Benjamin F. J. Nemec,
21
     Assistant Federal Public Defender, counsel for Vanessa Ruiz, that the revocation
22
     hearing scheduled for July 21, 2021, be vacated and continued to a date and time
23
     convenient to the Court, but no sooner than July 26, 2021.
24
           This stipulation is entered into for the following reasons:
25
26
      Case 2:12-cr-00082-APG-VCF Document 487 Filed 07/20/21 Page 2 of 3




 1     1. Both undersigned counsel and AUSA Frayn are unavailable on July 21,
 2        2021. The next time both counsels are available is July 26, 2021.
 3        Undersigned counsel is not available from July 27, 2021-July 30, 2021.
 4     2. The defendant is currently in custody and does not object to the
 5        continuance.
 6     3. The parties agree to the continuance.
 7
 8        This is the first request for a continuance of the revocation hearing.

 9
10        DATED this 19th day of July 2021.

11
12   RENE L. VALLADARES                       CHRISTOPHER CHIOU
     Federal Public Defender                  Acting United States Attorney
13
14
     By Benjamin F. J. Nemec                  By Kimberly M. Frayn
15
     Benjamin F. J. Nemec                     Kimberly M. Frayn
16   Assistant Federal Public Defender        Assistant United States Attorney

17
18
19
20
21
22
23
24
25
26
                                              2
       Case 2:12-cr-00082-APG-VCF Document 487 Filed 07/20/21 Page 3 of 3




 1                       UNITED STATES DISTRICT COURT

 2                              DISTRICT OF NEVADA
 3
     UNITED STATES OF AMERICA,                      2:12-cr-00082-APG-VCF-7
 4
                 Plaintiff,                         ORDER
 5
           v.
 6
     VANESSA RUIZ,
 7
                 Defendant.
 8
 9
10
           IT IS THEREFORE ORDERED that the revocation hearing currently
11
     scheduled on Wednesday, July 21, 2021, at 1:30 p.m., be vacated and continued to
12
      August 3, 2021 at the hour of
     ________________                   2 30 __.m.
                                      ___:___ p    in Courtroom 6C.
13
                       19th day of July 2021.
           DATED this ____
14
15
16
17                               UNITED STATES DISTRICT COURT JUDGE

18
19
20
21
22
23
24
25
26
                                                3
